Case 1:19-cv-03928-RLY-DML Document 21 Filed 01/07/19 Page 1 of 3 PageID #: 272




                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

 ISI CHITO LUSA YANANTA                               )
 AKAWENC AKA WASTEUH                                  )
 MEHERRIN NATION,                                     )
                                                      )
         Plaintiff,                                   )
                                                      )
         v.                                           ) CASE NO. 3:18-cv-1259
                                                      )
 STATE OF INDIANA, et al.                             ) Chief Judge Crenshaw
                                                      ) Magistrate Judge Newberg
         Defendants.                                  )

                    AMENDED MOTION FOR ADMISSION PRO HAC VICE
                             OF REBECCA L. LOEFFLER

         Defendants, the State of Indiana, Indiana Department of Child Services, Kamary Nunn,

 and Shirley Perez1 (“State Defendants”), by and through counsel, and pursuant to M.D. Tenn. LR

 83.01(d), respectfully move the Court for admission Pro Hac Vice of Indiana Deputy Attorney

 General Rebecca L. Loeffler of the Office of the Indiana Attorney General located at the Indiana

 Government Center South, 302 East Washington Street, Fifth Floor, Indianapolis, Indiana 46204.

         Indiana Deputy Attorney General Rebecca L. Loeffler does not reside or maintain an

 office in this District. Ms. Loeffler is a member in good standing of the Bar of the United States

 District Court for the Southern District of Indiana (Atty. No. 25498-75). A Certificate of Good

 Standing from the Bar of the United States District Court for the Southern District of Indiana is

 attached hereto as Exhibit 1. A proposed order is attached hereto as Exhibit 2.




 1
  The State of Indiana and Indiana Department of Child Services have no record of being served in this matter and
 counsel’s appearance on their behalf is not a waiver of proper service in this matter.

                                                         1
Case 1:19-cv-03928-RLY-DML Document 21 Filed 01/07/19 Page 2 of 3 PageID #: 273




        Indiana Deputy Attorney General Rebecca L. Loeffler submits herself to the jurisdiction

 of this Court and represents that she is familiar with and agrees to be bound by the local rules of

 the United States District Court for the Middle District of Tennessee.

        I, Rebecca L. Loeffler, declare under penalty of perjury that I am not, nor have I ever

 been, the subject of disciplinary or criminal proceedings.

        WHEREFORE, State Defendants respectfully move this Court to grant Rebecca L.

 Loeffler admission to appear before this Court on a pro hac vice basis.


                                               Respectfully submitted,

 Date: January 7, 2019                 By:     s/ Dawn Marie Jordan
                                               Dawn Marie Jordan, BPR # 020383
                                               Senior Deputy Attorney General
                                               Tennessee Attorney General’s Office
                                               P.O. Box 20207
                                               Nashville, TN 37202
                                               (615) 741-6440
                                               Dawn.Jordan@ag.tn.gov

                                               and

                                               CURTIS T. HILL, JR.
                                               Indiana Attorney General
                                               Attorney No. 13999-20

                                          By: s/ Rebecca L. Loeffler
                                              Rebecca L. Loeffler
                                              Indiana Deputy Attorney General
                                              Indiana Bar No. 25498-75
                                              OFFICE OF INDIANA ATTORNEY GENERAL
                                              Indiana Government Center South, 5th Floor
                                              302 West Washington Street
                                              Indianapolis, IN 46204
                                              Telephone: (317) 232-6526
                                              Fax: (317) 232-7979
                                              Email: Rebecca.Loeffler@atg.in.gov




                                                  2
Case 1:19-cv-03928-RLY-DML Document 21 Filed 01/07/19 Page 3 of 3 PageID #: 274




                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2019, the foregoing document was filed electronically.

 Notice of this filing will be sent by operation of the Court's electronic filing system to all parties

 indicated on the electronic filing receipt. Parties may access this filing through the Court's

 electronic filing system.

        Tonya J. Austin
        FROST BROWN TODD LLC (NASHVILLE)
        taustin@fbt.aw.com

        Jeremey R. Goolsby
        FROST BROWN TODD LLC (NASHVILLE)
        jgoolsby@fbt.aw.com

        I also certify that a copy of the foregoing has been served this January 7, 2019 by first-

 class, United States mail, postage pre-paid, on:

        Isi Chito Lusa Yananta
        207 South Linda Drive
        Shelbyville, TN 37160

        Adam S. Willfond
        Assistant Corporation Counsel
        OFFICE OF CORPORATION COUNSEL
        200 E. Washington Street, STE 1601
        Indianapolis, IN 46204

                                                /s/ Dawn Marie Jordan
                                                Dawn Marie Jordan, BPR # 020383
                                                Senior Deputy Attorney General
                                                TENNESSEE ATTORNEY GENERAL’S OFFICE
                                                P.O. Box 20207
                                                Nashville, TN 37202
                                                (615) 741-6440
                                                Dawn.Jordan@ag.tn.gov




                                                    3
